Citation Nr: 1203871	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, the Veteran submitted additional evidence and, in a subsequent letter, expressly stated that initial Agency of Jurisdiction (AOJ) consideration was not waived.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Under 38 U.S.C.A. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  The Veteran submitted additional evidence to the Board that was received in January 2011.  In October 2011, the Board advised the Veteran and his representative that because this evidence had not been previously considered by his local RO or the AMC (collectively referred to as the AOJ), he had the right to have them review it before the Board did, or he could waive his right to an initial AOJ review.  In a response form received in November 2011, the Veteran specifically requested that his claim be remanded to the AOJ for their review of the additional evidence that was submitted in his appeal.  See also Disabled Americans Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

The RO should review the claims file (to specifically include an initial review of the evidence received in January 2011), undertake any further development that may be indicated by the additional evidence received (to include a VA examination, if indicated), and re-adjudicate the Veteran's claim of service connection for a left ankle disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)

